Citation Nr: 1630205	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-06 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for recurrent tinnitus, to include as secondary to service-connected bilateral hearing loss.

2. Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and A.P.



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the Philippine Guerilla and Combination Services from November 1944 to May 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a VA Decision Review Officer (DRO) in December 2014.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2013 rating decision on appeal, the Veteran was awarded service connection for bilateral hearing loss, which was assigned an initial noncompensable evaluation, and denied service connection for recurrent tinnitus.  He asserts that service connection should also be granted for tinnitus, and that a compensable evaluation for bilateral hearing loss is warranted.

At a May 2012 VA audiological examination, a VA examiner offered a negative etiological opinion regarding tinnitus, noting that the Veteran reported an onset of symptomatology approximately six to seven years prior, and cited a report of the Institute of Medicine in finding that the delay of many years in the onset of symptomatology following earlier noise exposure makes it "extremely unlikely" the two are related.  However, the Board notes that the Veteran's reports regarding symptoms of tinnitus have been inconsistent, ranging of having its onset during service (see January 2015 VA audiological examination), to denying tinnitus altogether (see May 2016 VA audiology note).  Furthermore, in a June 2016 appellate brief, the Veteran's representative raises the issue that the Veteran's tinnitus may be due to or aggravated by his service-connected hearing loss.  On remand, the Veteran should be provided appropriate notice regarding secondary service connection and a VA examination to address the nature and etiology of his claimed tinnitus.

As a final note, the May 2012 VA examination report indicates speech discrimination scores were unavailable due to language barriers (the Veteran speaks Tagalog).  Following the December 2014 DRO hearing, a new VA examination was ordered with the specific request that the examination be conducted by an audiologist who speaks Filipino or, in the alternative, have the Veteran's translator present.  See December 2014 Deferred Rating Decision.  However, it does not appear this request was accomplished, resulting in an inability to obtain any audiological results in the January 2015 VA examination.  On remand, the Veteran should be provided a new VA examination to address the severity of his bilateral hearing loss which conforms to the requests contained in the December 2014 Deferred Rating Decision. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran corrective notice informing him of the evidence necessary to substantiate a claim of service connection for recurrent tinnitus on a secondary basis.

2. Schedule the Veteran for a VA audiological examination to address the nature and etiology of his recurrent tinnitus as well as current severity of his service-connected bilateral hearing loss.  The examination should be conducted by an examiner that speaks the Filipino (Tagalog) language or, in the alternative, the Veteran's translator should be present at the examination.  The examiner is to be provided access to the VBMS file, and the Virtual VA file. The examiner must specify in the report that these records have been reviewed.  After a review of the claims file and evaluation of the Veteran, the examiner is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's recurrent tinnitus is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his bilateral hearing loss?

b. The examiner is also to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability, and specifically comment on the functional impact of the Veteran's hearing loss on his activities of daily living, to include occupational functioning.  If audiometric findings and/or speech discrimination scores cannot be provided, the examiner must provide a detailed description as to why this is so.

A complete rationale for any opinions expressed must be provided.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




